DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1, 2, 4-6 and 8) in the reply filed on June 14, 2021 is acknowledged.
3.	In the response, Applicant cancelled claims 1-5, amended claims 6-8 and added new claims 15-21, of which claims 15, 17, 18 and 20 depend from the elected claim 6.
4.	Claims 7, 9-14, 16, 19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 14, 2021.
5.	Claims 6, 8, 15, 17, 18 and 20 are under consideration.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on July 5, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
7.	The use of the term “EvaGreen”, which is a trade name or a mark used in commerce, has been noted in this application (pages 36 and 37). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 6, 8, 15, 17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A) Claims 6, 8, 15, 17, 18 and 20 are indefinite in claim 6. Claim 6 is indefinite over the recitation of “…a third step of….” It is not clear what is the third step, therefore the claims do not have clear metes and bounds.
	B) Claims 6, 8, 15, 17, 18 and 20 are indefinite in claim 6. Claim 6 is indefinite over the recitation of “predetermined range”. It is not clear what this limitation means. Specifically, it is not clear how the range of melting temperature is “predetermined”, and the disclosure does not provide a definition or description of how to “predetermine” the temperature range. In conclusion, the claims do not have clear metes and bounds.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 6, 8, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2016/0040219 A1; published February 2016).
	Regarding claims 6 and 15, Johnson et al. teach a DNA determination method for determining whether or not a certain DNA is contained in a droplet in oil, the droplet containing a fluorescent labeled probe, the fluorescent labeled probe being hybridized to the DNA, the method comprising: 
a first step of performing a nucleic acid amplification reaction in the droplet ([0009]-[0010]; [0018]; [0027]-[0028]; [0032]; [0061]; [0068]-[0070]; [0072]; [0081]; [0125]-[0126]; [0137]; [0147]; [0149]; [0176]-[0177]); 
a second step of measuring a melting temperature of the fluorescent labeled probe and the DNA in the droplet ([009]-[0010]; [0041]; [0079];[0141]-[0142]), 
wherein when the melting temperature is out of a predetermined range in the second step, it is determined that the DNA is not contained in the droplet ([0032]; [0141]; [0170]).
Johnson et al. does not specifically teach the negative limitation of the determination that the DNA is not contained in the droplet if no amplicon is detected. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at a conclusion that no target DNA was present in the droplet if no amplicon was detected, considering that the researchers have been making such conclusions for decades.
Regarding claim 8, Johnson et al. teach detection of the presence of the amplicons and the probe melting curves ([0126]; [0141]; [0170]).
Regarding claim 17, Johnson et al. teach fluorescent probes labeled with a fluorophore and a quencher ([0143]-[0146]).
Regarding claim 18, Johnson et al. teach droplets disposed on a surface ([0148]).
Regarding claim 20, Johnson et al. teach fluorine-based oil ([0147]).
14.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        July 21, 2021